Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendments filed 12/21/2021 have been fully considered and made record in this application.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 1, 2, and 5 are rejected under 35 U.S.C. 102b as being clearly anticipated by Lin (US 8,980,691).
 	With respect to Claims 1, Lin teaches a first dielectric layer 196, 200 and a first semiconductor device 124 over the first dielectric layer 196, 200.  A first redistribution line 194, 198 in the first dielectric layer 196, 200.  A second dielectric layer in interposer 238 over the first semiconductor device 124 and a second semiconductor device 236 over the second dielectric layer in interposer 238.  A second redistribution line in 
 	With respect to Claim 2, Lin teaches wherein a bottom of the conductive ball is lower than the top of the molding material (see Figs. 9l and 10).
 	With respect to Claim 5, Lin teaches wherein the molding material has a portion between the first semiconductor device and the conductive ball (see Figs. 9l and 10).
6. 	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 8,980,691) as applied to claim 1 above, and further in view of Lin et al. (US 2016/0141227) and Hung et al. (US 2015/0255447).
	 With respect to Claim 3, Lin discloses the claimed invention except for the molding material has a portion vertically overlapping the first semiconductor device.  However, it is well known in the semiconductor industry to have the molding material 23 has a portion vertically overlapping the first semiconductor device as evident by Lin (see Figs. 2G, 2G’, and 2H).
 	With respect to Claim 4, it is well known in the semiconductor industry to have
the top of the molding material 716 is higher than a top of the first semiconductor device
.
7. 	Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 8,980,691) as applied to claim 1 above, and further in view of Hung et al. (US 2015/0255447) and Pagaila et al. (US 2014/0203443).
 	With respect to Claim 6, Lin fails to disclose a buffer layer between the second dielectric layer and the molding material.  
However, Hung discloses a buffer layer 1136 between the second dielectric layer 1132 and the molding material (see Figs. 11, 18, and 22).  Thus, Lin and Hung have substantially the same environment of a second package stack over a first package wherein the both packages enclosed a semiconductor chip.  Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize incorporating a buffer layer between the two packages of Lin, since the buffer layer would facilitate bonding between the first and second packages as evident by Hung.
 	With respect to Claim 8, Hung discloses wherein the top of the conductive ball is higher than a top of the buffer layer (see Figs. 11, 18, and 22).
 	With respect to Claim 9, Hung discloses the buffer layer 103 is in contact with the molding material via layer 106 and the conductive ball 1134 (see Figs. 7, 8, and 11).
 	With respect to Claim 10, Lin and Hung fail to discloses a semiconductor package over the second semiconductor device.  However, it is well known in the semiconductor industry to have a semiconductor package 1128 over the second and (i.e. another semiconductor device 130) stacked over the second semiconductor device (i.e. second semiconductor device 130).  The wafer is singulated into more than just 2 semiconductor devices as taught by Pagaila (see paragraph 20; Figs. 4 and 5).
s 11-13 and 21 are rejected under 35 U.S.C. 102b as being clearly anticipated by Lin et al. (US 2016/0141227).
 	With respect to Claim 11, Lin teaches a first dielectric layer 260 and a first semiconductor device 21 over the first dielectric layer 260.  A first redistribution line 261 in the first dielectric layer 260.  A conductive through-via 24 over the first dielectric layer 260 and electrically connected to the first redistribution line 261. A molding material 23 surrounding the first semiconductor device 21 and the conductive through-via 24.  A conductive ball 280 over the conductive through-via 24.  A second dielectric layer in substrate in electronic device 28 over the molding material 23.  A second semiconductor device 281 over the second dielectric layer. A second redistribution line inside the substrate in electronic device 28 in the second dielectric layer and electrically connected to the conductive ball 280.  A buffer layer 29 in contact with the conductive ball 128 and spaced apart from the second dielectric layer (see paragraphs 40-60; Figs. 2G-2H’’).
 	With respect to Claim 12, Lin teaches wherein a bottom of the conductive ball 280 is substantially (i.e. very near or close to) laterally aligned with a top of the molding material 23 (see Fig. 2H).
 	With respect to Claim 13, Lin teaches wherein a top of the conductive through-via 109 is substantially laterally aligned with a top of the molding material 23 (see Figs. 2C-2H’’).
 	With respect to Claim 21, Lin teaches wherein a top portion of a sidewall of the conductive ball 280 is exposed in an air gap between the top surface of the buffer layer 29 and the bottom surface of the second dielectric layer in the substrate in electronic device 28 (see Fig. 2H).
s 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0141227) as applied to claim 11 above, and further in view of Shim et al. (US 2016/0043047).
 	With respect to Claim 15, Lin fails to disclose the first semiconductor device is free from coverage by the molding material.  However, it is well known in the semiconductor industry to a first semiconductor device 84 is free from coverage by the molding material 140 as evident by Shim (see Figs. 5d-5f). 

Allowable Subject Matter
10. 	Claims 16-20 are allowed
11. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the top of the conductive ball is higher than a top of the buffer layer in claim 7.
 	Flipping the first package and after flipping the first package forming an opening in the first buffer layer to expose a second end of the first conductive through-via. Flipping the second package and after flipping the second package. Stacking the second package over the first package such that the second conductive ball is over and electrically connected to the second end of the first conductive through-via in claim 16.
 	The prior art made of record and not relied upon is cited primarily to show the
product of the instant invention. 



Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.















AC/January 19, 2022						 /Alonzo Chambliss/ 									Primary Examiner, Art Unit 2897